Case: 19-30864      Document: 00515373983         Page: 1    Date Filed: 04/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30864                            April 7, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
MICHAEL L. SPRIGGS,

              Plaintiff–Appellant,

v.

HANCOCK WHITNEY CORPORATION,

              Defendant–Appellee.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-726


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Michael Spriggs sued Hancock Whitney Corporation for unpaid wages
purportedly derived from his accrued sick leave. The district court granted
summary judgment in favor of Hancock, and Spriggs appealed. We AFFIRM.
                                             I
       Spriggs worked for Harrison Finance Company, a wholly owned
subsidiary of Whitney Bank, which was itself a subsidiary of Hancock Holding
Company (now Hancock Whitney Corporation) during Spriggs’s employment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30864    Document: 00515373983    Page: 2   Date Filed: 04/07/2020



                                No. 19-30864
Hancock offered vacation and sick leave benefits to employees of its
subsidiaries, including those at Harrison Finance.
      On January 1, 2018, Hancock revised its sick leave policy by removing a
provision that had previously allowed accrued sick leave to be rolled over from
year to year. However, Hancock allowed eligible employees to keep their
unused sick leave balance as a discrete subcategory of sick leave termed
“accrued leave.” As revised to match the new policy, the employee handbook
made clear that “[t]he Sick Leave policy and eligibility applies to” an
employee's balance of accrued leave. Both before and after this revision, the
policy also clarified that sick leave would not be paid out upon an employee’s
separation from the company.
      Another company eventually purchased Harrison Finance from
Hancock. As part of the sale, all then-current Harrison Finance employees
(including Spriggs) received an email explaining what would happen to their
benefits. It reiterated Hancock’s sick leave policy and stated that sick and
accrued leave were “not eligible to be paid upon separation from the
[C]ompany.” On his final day of employment under Hancock, Spriggs had 1020
hours of accrued leave.
      Spriggs believed he should have been reimbursed for his accrued leave
and sued Hancock for unpaid wages, penalty wages, and attorney fees under
the Louisiana Wage Payment Act (“LWPA”). See LA. R.S. § 23:631, 633, 634.
Both parties moved for summary judgment and the district court granted
Hancock’s motion. Spriggs appealed.
                                      II
      Federal district courts can hear cases where the parties are citizens of
different states and the amount in controversy exceeds $75,000. 28 U.S.C. §
1332. That is the case here. In such matters, federal district courts apply the
substantive law of the state in which they sit—here, Louisiana. Baron Tube
                                      2
    Case: 19-30864    Document: 00515373983      Page: 3   Date Filed: 04/07/2020



                                 No. 19-30864
Co. v. Transport Ins. Co., 365 F.2d 858, 860 (5th Cir. 1966). And we have
jurisdiction to review the decisions of district courts sitting in diversity. 28
U.S.C. § 1291. We review grants of summary judgment de novo and can affirm
“on any ground supported by the record.” United States v. Mazkouri, 945 F.3d
293, 307 (5th Cir. 2019).
      Spriggs argues that this matter is controlled by Beard v. Summit
Institute for Pulmonary Medicine and Rehabilitation, Inc., 97-1784 (La. 3/4/98);
707 So. 2d 1233. In Beard, Louisiana’s highest court ruled that “[w]hen an
employer agrees to pay employees for unused vacation time as a condition of
their employment, that accrued vacation pay is compensation” and thus
constitutes wages under the LWPA. However, Spriggs’s complaint does not
deal with vacation leave. The record makes clear that Spriggs’s accrued leave,
contrary to his protestations, is rolled-over sick leave. The district court thus
properly relied on Louisiana caselaw which held that sick leave does not
constitute unpaid wages when an employer’s policy states that such leave is
not payable on termination. Calamia v. Core Labs., LP, 17-635, p. 13–14 (La.
App. 5 Cir. 5/30/18); 249 So. 3d 1038, 1047; Jackson v. Hous. Auth. for the Par.
of St. James, 05-665, p. 9 (La. App. 5 Cir. 3/14/06); 926 So. 2d 606, 612.
      Spriggs also argues that Hancock’s January 1, 2018 revision of the sick
leave policy constituted a “unilateral change in policy that resulted in
forfeiture of [his] accrued leave.” But Hancock’s employee handbook clearly
stated before and after revision that sick leave was not payable on termination.
So Hancock’s change in policy did not cause Spriggs to forfeit any reimbursable
benefits.
      AFFIRMED.




                                        3